[DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-15752         ELEVENTH CIRCUIT
                                  Non-Argument Calendar     OCTOBER 26, 2011
                                ________________________        JOHN LEY
                                                                 CLERK
                         D.C. Docket No. 8:07-cr-00439-JSM-MAP-3

UNITED STATES OF AMERICA,

llllllllllllllllllll                                               l Plaintiff-Appellee,

                                            versus

JOSE FREDDY MEDINA-VALENCIA,
a.k.a. El Indio,

                                              lllllllllllllllllllll Defendant-Appellant.
                               ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________

                                     (October 26, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Cynthia Hernandez, appointed counsel for Jose Medina-Valencia, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).

Medina-Valencia, in response, has filed a motion seeking permission to proceed in

forma pauperis, and to file a pro se brief. Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and

Medina-Valencia’s conviction and sentence is AFFIRMED.

      Medina-Valencia’s motion seeking permission to proceed in forma

pauperis, and to file a pro se brief, is DENIED as moot.




                                          2